         Case 3:14-cv-00956-JBA Document 565 Filed 08/21/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

----------------------------------- X
JOSEPH STRAUCH, TIMOTHY COLBY,      :
CHARLES TURNER, and VERNON CARRE    :
individually and on behalf of all other similarly
                                    :
situated,                           :
                                    :                         Civil No. 3:14-cv-956 (JBA)
               Plaintiffs,          :
                                    :
     against                        :
                                    :
COMPUTER SCIENCES CORPORATION,      :
                                    :
               Defendant.           :                         AUGUST 21, 2020
----------------------------------- X

   DEFENDANT COMPUTER SCIENCES CORPORATION’S NOTICE OF APPEAL
      FROM RULING ON POST-TRIAL MOTIONS FOR SERVICE AWARDS,
                   ATTORNEYS’ FEES, AND COSTS

       Notice is hereby given that Computer Sciences Corporation (“CSC”), the Defendant in

the above-captioned case, appeals to the United States Court of Appeals for the Second Circuit

from the Ruling on Post-Trial Motions for Service Awards, Attorneys’ Fees, and Costs (granting

with modification Class Counsel’s Motion for Attorneys’ Fees and Costs and granting Class

Counsel’s Motion for Service Awards) entered in this action on July 27, 2020 (Dkt. #563) and all

adverse rulings subsumed therein.

       In addition, CSC reserves the right to supplement this notice of appeal in light of future

orders from this Court on Remedies that this Court may issue after this filing.
Case 3:14-cv-00956-JBA Document 565 Filed 08/21/20 Page 2 of 3



                                  Respectfully submitted,


                                  DEFENDANT,
                                  COMPUTER SCIENCES CORPORATION


                                  By its attorneys,


                                  /s/ David R. Golder_____________________
                                  JACKSON LEWIS P.C.
                                  William J. Anthony (ct 17865)
                                  Kristi Rich Winters (ct 28066)
                                  677 Broadway, 9th Floor
                                  Albany, New York 12207
                                  Telephone: 518-512-8700
                                  Anthonyw@jacksonlewis.com
                                  Kristi.Winters@jacksonlewis.com

                                  David R. Golder (ct 27941)
                                  David C. Salazar-Austin (ct 25564)
                                  90 State House Square, 8th Floor
                                  Hartford, CT 06103
                                  Tel: (860) 522-0404
                                  Fax: (860) 247-1330
                                  golderd@jacksonlewis.com
                                  david.salazar-austin@jacksonlewis.com

                                  Brett M. Anders*
                                  220 Headquarters Plaza
                                  East Tower, 7th Floor
                                  Morristown, NJ 07960
                                  Tel: (973) 538-6890
                                  andersb@jacksonlewis.com

                                  Cary G. Palmer*
                                  Nathan W. Austin*
                                  801 K Street, Suite 2300
                                  Sacramento, CA 95814
                                  Tel: (916) 341-0404
                                  palmerc@jacksonlewis.com
                                  AustinN@jacksonlewis.com
                                  * admitted pro hac vice




                              2
         Case 3:14-cv-00956-JBA Document 565 Filed 08/21/20 Page 3 of 3



                                CERTIFICATION OF SERVICE

       The undersigned hereby certifies that, on August 21, 2019, a copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent to all parties of record by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing. Parties may access this filing through the

Court’s system.




                                                      /s/ David R. Golder_____________________
                                                      David R. Golder




                                                  3
